FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                         (512) 463-1312



                                       May 08, 2015

Mr. Warren W. Harris                          Mr. Roger D. Townsend
Bracewell & Giuliani, LLP                     Alexander Dubose Jefferson & Townsend LLP
711 Louisiana Street, Suite 2300              1844 Harvard Street
Houston, TX 77002-2770                        Houston, TX 77008-4342
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

Mr. Vincent L. Marable III                    Mr. Thomas R. Phillips
Paul Webb, P.C.                               Baker Botts LLP
221 N. Houston Street                         98 San Jacinto Blvd., Suite 1500
Wharton, TX 77488                             Austin, TX 78701-4078
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

Mr. William V. Dorsaneo III                   Mr. David M. Gunn
SMU School of Law                             Beck Redden LLP
Storey Hall                                   1221 McKinney Street, Suite 4500
3315 Daniel Avenue                            Houston, TX 77010-2010
Dallas, TX 75275                              * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

Mr. William Fred Hagans
Hagans Burdine Montgomery & Rustay P.C.
3200 Travis, Fourth Floor
Houston, TX 77006
* DELIVERED VIA E-MAIL *

RE:    Case Number: 12-0255
       Court of Appeals Number: 01-09-00997-CV
       Trial Court Number: 2006-80212

Style: GENE E. PHILLIPS, INDIVIDUALLY AND D/B/A PHILLIPS OIL INTERESTS,
       LLC, EURENERGY RESOURCES CORPORATION, SYNTEK WEST, INC.,
       CABELTEL INTERNATIONAL CORPORATION, NATRON INVESTMENTS, A&B
       CAPITAL CORPORATION, SOUTHMARK CORPORATION, BASIC CAPITAL
       MANAGEMENT, INC
       v.
       CARLTON ENERGY GROUP, LLC
                                                                                      FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Ms. Tracy Nicole Leroy (DELIVERED VIA E-MAIL)
        Mr. Christopher Prine (DELIVERED VIA E-MAIL)
        Mr. Charles Imlay Appler
        Mr. Hugh Rice Kelly (DELIVERED VIA E-MAIL)
        Mr. Chris Daniel (DELIVERED VIA E-MAIL)
        Mr. George S. Christian (DELIVERED VIA E-MAIL)
        Mr. Joseph M. Nixon